DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 10/19/2021 has been entered. Claims 1-19 and 21 are pending in the instant patent application. Claims 1, 11 and 21 are amended. Claim 20 is cancelled. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §112 rejections. The rejections have been withdrawn.
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and newly cited art.
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s arguments that the claims as currently written do not fall within Certain Methods of Organizing Human Activity grouping of abstract ideas, 
Regarding Applicant’s arguments that the claims are integrated into a practical application and not directed to an abstract idea, Examiner respectfully disagrees. The elements presented in the claims as currently written, recited in a generic manner are merely generic computer devices implemented on a generic computer performing generic functions. Generally linking the use of the judicial exception to a particular technological environment or field of use. Examiner has found no additional elements that reflect an improvement in the technology or functioning of the computer. The judicial exception is not integrated into a practical application, thus not eligible under Step 2A. Examiner will further note that if that there is an alleged improvement to the technology, the claim itself must reflect that improvement.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-10, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 1-10 are directed to the abstract idea of creating collaboration groups using relationship data.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites responsive to identifying an upcoming migration operation, query a plurality of relationship data sources for relationship data of a plurality of users, the relationship data of the plurality of users including one or more electronic documents to be migrated from a source application to a target application; receive query responses from the plurality of relationship data sources; process the query responses to extract prospective collaboration data, wherein processing the query responses to extract the prospective collaboration data includes: parsing the electronic documents to be migrated from the source application to the target application; and identifying the relationship data of the plurality of users in at least one of the electronic documents to be migrated from the source application to the target application; generate a collaboration group for the target application for the plurality of users, wherein the collaboration group did not exist in the source application, wherein the collaboration group is created for the target application using the relationship data of the plurality of users; and cause 
	These claim limitations fall within the Certain Methods Of Organizing Human Activity grouping of abstract ideas due to the managing personal behavior or relationships or interactions between people. Notably creating and utilizing data collected from users to make user collaboration groups.
	Accordingly, the claim recites an abstract idea and dependent claims 2-10 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a memory and a processor. The memory and processor are merely generic computing devices implemented on a personal computer and adds insignificant extrasolution activity such as mere data gathering.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include a memory, a processor and the generic computing elements described in the Applicant's specification in at least Para 0026. These elements merely recite a generic computer performing generic functions and do not amount to significantly more.
	Therefore, Claim 1 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 11-19, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 11-19 are 
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 11, claim 11 recites responsive to identifying an upcoming migration operation, querying each of a plurality of relationship data sources for relationship data of a plurality of users, the relationship data of a plurality of users including one or more electronic documents to be migrated from a source application to a target application; receiving query responses from the plurality of relationship data sources; processing the query responses to extract prospective collaboration data, wherein processing the query responses to extract the prospective collaboration data includes; parsing the electronic documents to be migrated from the source application to the target application; and identifying the relationship data of the plurality of users in at least one of the electronic documents to be migrated from the source application to the target application; generating a collaboration group for the target application for the plurality of users, wherein the collaboration group did not exist in the source application, wherein the collaboration group is created for the target application using the relationship data of the plurality of users; and causing the collaboration group to be created in the target application during or after a migration process.
	These claim limitations fall within the Certain Methods Of Organizing Human Activity grouping of abstract ideas due to the managing personal behavior or relationships or interactions between people. Notably creating and utilizing data collected from users to make user collaboration groups.

	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites generic computing elements described in the Applicant's specification in at least Para 0026. These elements used in the steps of the claim are merely generic computing devices implemented on a personal computer and adds insignificant extrasolution activity such as mere data gathering.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 11 include various elements that are not directed to the abstract idea under 2A. These elements include generic computing elements described in the Applicant's specification in at least Para 0026. These elements merely recite a generic computer performing generic functions and do not amount to significantly more.
	Therefore, Claim 11 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claim 21, it is directed to a computer-readable media, however the claim is directed to a judicial exception without significantly more. Claim 21 is directed to the abstract idea of creating collaboration groups using relationship data.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 21, claim 21 recites responsive to identifying an upcoming migration operation, query a plurality of relationship data sources for relationship data of a plurality of users, the relationship data of the plurality of users including 
	These claim limitations fall within the Certain Methods Of Organizing Human Activity grouping of abstract ideas due to the managing personal behavior or relationships or interactions between people. Notably creating and utilizing data collected from users to make user collaboration groups.
	Accordingly, the claim recites an abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of one or more processors. The one or more processors are merely generic computing devices implemented on a personal computer and adds insignificant extrasolution activity such as mere data gathering.

	Therefore, Claim 21 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s arguments that current cited art does not teach the current limitations, Examiner respectfully disagrees and maintain that the cited art teaches the limitations. Examiner will further state that in the preceding, related paragraphs if Para 0143 of Buford (Para 0141-0142), add additional detail/information regarding why the Buford teaches the limitation of “generate a collaboration group for the target application for the plurality of users, wherein the collaboration group did not exist in the source application, wherein the collaboration group is created for the target application using the relationship data of the plurality of users”. Buford in at least states that “The two sessions can have different characteristics and sets of resources depending on what is available, the needs of the session or the users, and so forth… The system can transfer, move, and/or translate semantic information from one space to another, such as participant information (human participants and robots), document objects, session 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 7-12, 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richman et al. (US 2016/0099998 A1) in view of Chan et al. (US 2015/0134693 A1) further in view of Buford et al. (US 2012/0030289 A1).
	Regarding Claim 1, Richman teaches the limitations of Claim 1 which state
	a memory (Richman: Para 0103 and Fig 8 via system description); and 
	a processor operatively coupled to the memory, the processor being configured to execute instructions to cause the system to perform operations comprising (Richman: Para 0103 and Fig 8 via system description):
	responsive to identifying an upcoming migration operation (Richman: Para 0050 and 0053 via migration assistant and migration controller; The migration assistant can be used to operations to prepare for a migration of documents from a source system to a destination system. For example, the migration assistant can collect metadata about the source system, for a migration controller to analyze. The migration controller can determine changes that are required at the source system. The migration controller can generate the commands and send them to the migration assistant for implementing the changes to the source system; Action 401 shows an identifier that identifies a migration project being sent from the migration assistant 124 to the migration controller server 110. The identifier can identify the migration project that the migration assistant is to be used for. The migration controller server can use the identifier to determine commands corresponding to the migration project to send to the migration assistant. ), query a plurality of relationship data sources for relationship data of a plurality of users (Richman: Para 
	receive query responses from the plurality of relationship data sources (Richman: Para 0048-0049 via information obtained from active directory and other sources on the source system; With the support of the migration assistant 124 making queries, such as a PowerShell-based queries of the source email and user databases, however, more information may be obtained, e.g. the “friendly” name of the distribution group that users in the organization see may be obtained, as well as rules dictating whether or not people should be allowed to email the distribution group from outside the company. As such, the migration assistant 124 may provide a more thorough discovery of information, which allows for a migration that, after completion, is less visible to users and requires less effort to make the migrated environment at the destination environment 130 appear and perform like the Original source environment 120. The source environment can comprise an email system and other environment around it, for example a directory system such as Active Directory. The queries may try to obtain information such as the number of accounts, number of mailboxes, details about each account such as first name, last name, and phone number, the primary email account; Further, source system data that is available for collection via remote access methods may be collected with higher speed and accuracy by the migration assistant 124, since it may directly query active directory 122 and other sources on source system);

	However, Richman does not explicitly disclose the limitations of Claim 1 which state process the query responses to extract prospective collaboration data, wherein processing the query responses to extract the prospective collaboration data includes: parsing the electronic documents to be migrated from the source application to the target application.
	Chan though, with the teachings of Richman, teaches of
	process the query responses to extract prospective collaboration data, wherein processing the query responses to extract the prospective collaboration data includes (Chan: Para 0012 via authorized user identifiers ; In one embodiment, the method includes accessing a collaboration groups table comprising a plurality of container-group association records to determine one or 
	parsing the electronic documents to be migrated from the source application to the target application (Chan: Para 0066-0067 via the activity information which can include name, description, timestamp, etc).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richman with the teachings of Chan in order to have process the query responses to extract prospective collaboration data, wherein processing the query responses to extract the prospective collaboration data includes: parsing the electronic documents to be migrated from the source application to the target application. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, Richman does not explicitly disclose the limitations of Claim 1 which state generate a collaboration group for the target application for the plurality of users, wherein the collaboration group did not exist in the source application, wherein the collaboration group is created for the target application 
	Buford though, with the teachings of Richman/Chan, teaches of
	generate a collaboration group for the target application for the plurality of users, wherein the collaboration group did not exist in the source application, wherein the collaboration group is created for the target application using the relationship data of the plurality of users (Buford: Para 0037, 0047, 0142-0143 via A session is a collection of collaboration activities among users, robots, and objects. A session spans a certain period of time, contains some specific semantic information, and requires resources, such as communication channels, storage, and network bandwidth, to support the collaboration activities. A collaboration space can include one or more sessions. Each session can include session-specific robots and/or objects. For example, a wave bot becomes active only if a user invites it to a session. A robot can be associated with a specific user. One example of such a robot is a personal assistant robot. The personal assistant robot can help a user manage his or her sessions by preparing documents, automatically creating a session and inviting him or her to join, recording the session, and so on; a collaboration space 200 can be represented in three dimensions: resources 202, semantics 204, and time 206. Each object 212 in the collaboration space 200 uses some resources, spans a certain period of time (the life cycle of the entity), and has certain semantic properties (either pre-defined or dynamically updated). Each space 200 has one or more entities 214, 216 which are members of the collaboration. Each entity has a unique identity. Entities can be organized in groups, and groups can be members of a collaboration space. A collaboration system can manage entity 
	cause the collaboration group to be created in the source application during or after a migration process (Buford: Para 0143 via The system can migrate sessions by copying all or part of the information in one collaboration space, moving that information to the new environment, and connecting some or all of the participants to the new environment. In some cases, certain users may not be able to migrate to the new collaboration space due to permissions, device limitations, or other causes. The system can provide a gateway or translator for these users to bridge the two collaboration spaces. As users who have not yet migrated are able to migrate to the new collaboration space, the system can automatically transition them into the new collaboration space. Users can be in more than one collaboration Space or collaboration environment at a time. The system can coordinate user placement in the new collaboration space to accurately reflect, to the extent possible, the configuration in the former collaboration space, such as original roles and content organization. Session migrations can be based on participant 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richman/Chan with the teachings of Buford in order to have generate a collaboration group for the target application for the plurality of users, wherein the collaboration group did not exist in the source application, wherein the collaboration group is created for the target application using the relationship data of the plurality of users; cause the collaboration group to be created in the target application during or after a migration process. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 2, the combination of Richman/Chan/Buford teaches the limitations of Claim 2 which states
	wherein execution of the operations further cause the system to receive application selection data and process collaboration data as a function of the application selection data (Chan: Para 0035 via user-specific activity feed or in a collaboration group feed, can be based on that user's membership in a particular collaboration group and the permissions granted by the external application to that user relative to that specific object).
	Regarding Claim 7, the combination of Richman/Chan/Buford teaches the limitations of Claim 7 which states

	Regarding Claim 8, the combination of Richman/Chan/Buford teaches the limitations of Claim 8 which states
	wherein execution of the operations further cause the system to receive email data and identify one or more collaborators as a function of the email data (Chan: Para 0032-0033 and 0035 wherein external app can be an e-mail application containing email data).
	Regarding Claim 9, the combination of Richman/Chan/Buford teaches the limitations of Claim 9 which states
	wherein execution of the operations further cause the system to receive calendar data and identify one or more collaborators as a function of the calendar data (Chan: Para 0032-0033 and 0035 wherein external app can be a calendar application containing calendar data).
	Regarding Claim 10, the combination of Richman/Chan/Buford teaches the limitations of Claim 10 which states
	wherein execution of the operations further cause the system to receive document management data and identify one or more collaborators as a function of the document management data (Chan: Para 0032-0033 and 0035 wherein external app can be a document management application containing document management data).
	

	Regarding Claim 12, it is substantially similar to Claim 2 and rejected for the same reasons.
	Regarding Claim 17, it is substantially similar to Claim 7 and rejected for the same reasons.
	Regarding Claim 18, it is substantially similar to Claim 8 and rejected for the same reasons.
	Regarding Claim 19, it is substantially similar to Claim 9 and rejected for the same reasons.
	Regarding Claim 21, it is substantially similar to Claim 1 and is rejected for the same reasons. In addition, Chan teaches of computer readable medium (Chan: Para 0017).
Claims 3-6 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richman et al. (US 2016/0099998 A1) in view of Chan et al. (US 2015/0134693 A1) in view of Buford et al. (US 2012/0030289 A1) further in view of Savage et al. (US 9,705,967 B2).
	Regarding Claim 3, the combination of Richman/Chan/Buford teaches the system of Claim 1 but does not explicitly disclose the limitations of Claim 3 which states wherein execution of the operations further cause the system to receive relationship selection data and process collaboration data as a function of the relationship selection data.
	Savage though, with the teachings of Richman/Chan/Buford teaches of wherein execution of the operations further cause the system to receive 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richman/Chan/Buford with the teachings of Savage in order to teach of wherein execution of the operations further cause the system to receive relationship selection data and process collaboration data as a function of the relationship selection data. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 4, the combination of Richman/Chan/Buford teaches the system of Claim 1 but does not explicitly disclose the limitations of Claim 4 which states wherein execution of the operations further cause the system to receive project selection data and process collaboration data as a function of the project selection data.
	Savage though, with the teachings of Richman/Chan/Buford teaches of
	wherein execution of the operations further cause the system to receive project selection data and process collaboration data as a function of the project selection data (Savage: Col 7 lines 60-67- Col8 lines 1-13 via a recommendation module that utilizes project selection data criteria wherein that data is from past collaborators on a workspace (project)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
	Regarding Claim 5, the combination of Richman/Chan/Buford teaches the system of Claim 1 but does not explicitly disclose the limitations of Claim 5 which states wherein execution of the operations further cause the system to receive function selection data and process collaboration data as a function of the function selection data.
	Savage though, with the teachings of Richman/Chan/Buford teaches of
	wherein execution of the operations further cause the system to receive function selection data and process collaboration data as a function of the function selection data (Savage: Col 7 lines 60-67 - Col8 lines 1-13 via a recommendation module that utilizes function data criteria wherein the function data are the skills).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richman/Chan/Buford with the teachings of Savage in order to teach of wherein execution of the operations further cause the system to receive function selection data and process collaboration data as a function of the function selection data. The motivations behind this being the teachings, suggestions, and motivations in this prior art would 
	Regarding Claim 6, the combination of Richman/Chan/Buford teaches the system of Claim 1 but does not explicitly disclose the limitations of Claim 6 which states wherein execution of the operations further cause the system to receive collaboration data and generate a list of identified collaborators and associated controls for manipulating the list of identified collaborators.
	Savage though, with the teachings of Richman/Chan/Buford teaches of
	wherein execution of the operations further cause the system to receive collaboration data and generate a list of identified collaborators and associated controls for manipulating the list of identified collaborators (Savage: Col 8 lines 5- 22 and 45-58 wherein generating a list of collaborators and having the ability to manipulate that list by adding more collaborators via a button (control)). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richman/Chan/Buford with the teachings of Savage in order to teach of wherein execution of the operations further cause the system to receive collaboration data and generate a list of identified collaborators and associated controls for manipulating the list of identified collaborators. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 13, it is substantially similar to Claim 3 and rejected for the same reasons. 

	Regarding Claim 15, it is substantially similar to Claim 5 and rejected for the same reasons. 
	Regarding Claim 16, it is substantially similar to Claim 6 and rejected for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623